--------------------------------------------------------------------------------

CONSENT TO ASSIGNMENT

     E-Z-EM CANADA INC., both for itself and for its division, THERAPEX,
(collectively, “EZEM”), agrees that subject to the conditions expressed below,
it hereby consents to assignment by CYPRESS PHARMACEUTICALS, INC. (“Cypress”),
to PEDIATRX, INC., a wholly-owned subsidiary of Striker Energy Corporation
(“Buyer”) of (i) a certain Single Product Manufacturing and Supply Agreement
(the “Granisol Agreement”), dated as of July 22, 2010, between Cypress and EZEM,
and (ii) a Quality Agreement, dated as of July 22, 2010, between Cypress and
EZEM, such consent to be effective automatically as of the date of execution by
both Buyer and Cypress of an Assignment and Assumption of Contract agreement,
substantially in the form set forth as Attachment A. The conditions to EZEM’s
consent are as follows: (a) EZEM will be provided a copy of the executed
Assignment and Assumption of Contract no less than two (2) business days
following its signature by Buyer and Cypress, and (b) Cypress confirms, by
signing below, that for at least two (2) years following its assignment of the
Granisol Agreement to Buyer, Cypress will continue carrying the insurance in the
amount of $2,000,000 per occurrence and $5,000,000 in aggregate with respect to
Product (as defined in the Granisol Agreement).

  Agreed to and accepted       E-Z-EM CANADA INC., for itself and its   THERAPEX
division               By: /s/ Paul Salloum   Title: Vice-President & General
Manager

CYPRESS PHARMACEUTICALS, INC.

By: /s/ Max Draughn      Max Draughn      Chief Executive Officer  


--------------------------------------------------------------------------------

ATTACHMENT A

Form of Assignment and Assumption of Contract agreement

ASSIGNMENT AND ASSUMPTION OF CONTRACT

This Assignment and Assumption of Contract (the “Assignment”) is made as of July
22, 2010, by and between PEDIATRX, INC., a wholly-owned subsidiary of Striker
Energy Corp., an OTC Bulletin Board listed corporation, formed pursuant to the
laws of the State of Nevada, (the “Assignee”), and CYPRESS PHARMACEUTICALS,
INC., a Mississippi corporation (the “Assignor”).

RECITALS

     WHEREAS, in connection with that certain Asset Purchase Agreement, dated as
of July 22, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Asset Purchase Agreement”), by and among the Assignee and the
Assignor, the Assignor has agreed to sell, transfer, convey, assign and deliver
to the Assignee certain assets associated with the product known as Granisol™
(granisetron HCl) Oral Solution (the “Transaction”). In connection with the
transaction, the Assignor is prepared to assign to the Assignee, and the
Assignee is prepared to assume from the Assignor, the Contracts, as defined
below pursuant to the terms of this Assignment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Assignor and the Assignee,
intending to be legally bound, agree as follows:

ASSIGNMENT

1.      Definitions. Capitalized terms used in this Assignment and not otherwise
defined herein shall have the meanings given to them in the Asset Purchase
Agreement.

2.      Assignment of Contract. The Assignor hereby transfers, assigns, sets
over and conveys unto the Assignee, its successors and assigns, forever, all of
the Assignor’s right, title and interest in and to (i) a certain Single Product
Manufacturing and Supply Agreement, effective July 22, 2010, by and between the
Assignor, and Therapex, a division of E-Z-EM Canada Inc. (“EZEM”), and (ii) a
certain Quality Agreement, effective as of July 22, 2010, by and between
Assignor and EZEM (the “Contracts”).

3.      Assumption. The Assignee hereby assumes and becomes responsible for all
liabilities and obligations of the Assignor accruing, arising out of or relating
to events or occurrences under the Contracts other than: (i) any liability
arising out of or relating to an obligation of Assignor arising prior to the
Closing Date or a default of Assignor that occurred prior to the Closing Date;
and (ii) the purchase price due under the Outstanding Inventory Purchase Order.

4.      Further Assurances. From and after the date of this Assignment, the
Assignee and the Assignor shall execute and deliver such instruments, documents
or other writings as may be reasonably necessary to carry out and to effectuate
fully the intent and purposes of this Assignment.

--------------------------------------------------------------------------------

5.      Successors and Assigns. This Assignment shall be binding upon and inure
to the benefit of the Assignor and the Assignee and their respective successors
and assigns.

6.      Counterparts. This Assignment may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one and the same
agreement. Counterpart signature pages to this Assignment transmitted by
electronic mail in “portable document format” (“.pdf’) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature.

7.      Governing Law. This Assignment shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
its conflict of law rules.

     IN WITNESS WHEREOF, each of the parties has caused this Assignment and
Assumption of Contract to be executed on the day and year first written above.

ASSIGNEE:

PEDIATRX, INC.

By:     Name: David L. Tousley   Title: Board Member  

ASSIGNOR:

CYPRESS PHARMACEUTICALS, INC.

By:     Max Draughn     Chief Executive Officer  


--------------------------------------------------------------------------------